Citation Nr: 0838954	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  07-25 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1959 to July 
1962.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which 
denied service connection for bilateral hearing loss and 
tinnitus.  The RO issued a notice of the decision in December 
2006, and the veteran timely filed a Notice of Disagreement 
(NOD) in March 2007.  Subsequently, in June 2007 the RO 
provided a Statement of the Case (SOC), and thereafter, in 
August 2007, the veteran timely filed a substantive appeal.  
The RO issued a Supplemental Statement of the Case (SSOC) in 
February 2008.

The veteran requested a Travel Board hearing on this matter, 
which was held in May 2008 where the veteran presented as a 
witness before the undersigned veterans law judge.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision.

2.	The veteran's service medical records are negative of any 
complaints of, treatment for, or diagnosis of hearing 
loss, and his separation examination revealed hearing 
within normal limits; while the veteran currently has 
bilateral hearing loss, this disorder first manifested 
many years post service, and the only competent medical 
opinion of record regarding a possible nexus between the 
current bilateral hearing loss and the veteran's active 
service weighs against the claim.  

3.	The veteran's service medical records are negative of any 
complaints of, treatment for, or diagnosis of tinnitus; 
while the veteran currently complains of ringing in the 
ears, the only competent medical opinion of record 
regarding a possible causal nexus between the current 
tinnitus and the veteran's active service weighs against 
the claim.  


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred or aggravated 
during active service, nor may sensorineural hearing loss 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).  

2.	Tinnitus was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2006 letter sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).    

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The September 2006 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claims, namely, proof of: (a) an injury 
in military service or disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claims.  Although not 
required to do so, it also specifically asked the veteran to 
provide VA with any other supporting evidence in his 
possession, and it further apprised the veteran about the 
manner in which VA calculates disability ratings and assigns 
effective dates in accordance with Dingess.  The Board thus 
finds that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
December 2006 RO decision that is the subject of this appeal 
in its September 2006 letter.  Accordingly, the RO provided 
proper VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a November 2007 VA examination, which was thorough in 
nature, included a nexus opinion with regard to both issues 
on appeal, and, with consideration of the remaining relevant 
evidence of record, was adequate for the purposes of deciding 
these claims.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, 419 F.3d at 1317; Coburn, 19 Vet. App. at 431.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).
b. Hearing Disability
The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered to be a disability when: 
(1) the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or 
(2) the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 
decibels or greater; or (3) speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
The veteran's January 1959, March 1959 and August 1959 
Reports of Medical Examination contain normal clinical 
assessments of the ears, and audiological testing reflected 
hearing within normal limits at 15/15 (whispered voice).  In 
his January 1959 and August 1959 Reports of Medical History, 
the veteran conveyed that he had experienced ear, nose or 
throat trouble, and explained that he had had whooping cough, 
throat trouble, tonsillitis and was a smoker.    

The veteran's May 1962 Report of Medical Examination for 
Separation similarly contains a normal clinical assessment of 
the ears.  Audiological testing revealed the following 
results in both ears: decibels of 5, 5, 5, zero, 5 and 5 were 
reported for frequencies of 250, 500, 1000, 2000, 4000 and 
8000 hertz respectively.  In his companion May 1962 Report of 
Medical History the veteran indicated that he had no ear, 
nose or throat trouble.  His other service records also 
reveal that he served with numerous Artillery Units as an 
assistant gunner.    

A private audiological report from March 1983 reflects that 
the veteran had hearing within normal limits up through 2000 
hertz, with a hearing loss at levels in excess of 2000 hertz.  
This record did not contain a diagnosis of tinnitus.    

In an October 2006 letter, the veteran's friend, J.J.S., who 
had also served with him as a gunner, stated that the veteran 
has indicated to him during service that "he had an awful 
ringing in his ears and other problems concerning his ears."  
He also conveyed that "during my time in the Army there was 
no hearing protection ever provided for our unit."  

In November 2007 the veteran underwent a VA audiological 
examination; the audiologist reviewed the claims file.  At 
this time the veteran complained of having tinnitus, which he 
first noticed during service, as well as difficulty 
understanding conversation.  He noted that after service in 
1969 he obtained his pilot's license, but that it was quiet 
in the cockpits of the planes he flew.  He had minor 
recreational noise exposure as a result of hunting.  
Audiological testing revealed that the veteran had mild to 
profound sensorineural hearing loss beginning at 1500 hertz 
in the right ear and at 1000 hertz in the left ear.  The 
audiologist commented that the veteran's separation 
audiometric testing was within normal limits at all 
frequencies, and she observed that the 1983 audiological 
examination did show hearing loss, which had progressed 
significantly to the current deficiencies.  She stated, 
however, that "[t]he configuration of the loss is not 
pathognomonic for noise exposure," and, citing to the 
American College of Occupational and Environmental Medicine, 
Evidence Based Statement on Noise Induced Hearing Loss 
(October 2002), she concluded that "hearing loss due to 
noise does not progress once the exposure to noise is 
discontinued."  (Internal quotation marks omitted).  As for 
the veteran's tinnitus, the examiner conceded that the 
veteran reported first noticing this problem during service, 
but she opined that "tinnitus most often does not persist, 
particularly in the absence of any affect of the noise on 
threshold levels."  She found it significant that the 
veteran's service medical records were "silent for tinnitus 
and hearing loss and vet did not seek treatment of evaluation 
for either until 20 years later."             

The veteran submitted some Internet articles about noise 
exposure, which indicated that hearing damage can occur with 
exposure to noise at 140 decibels.  He also offered 
information from the Internet that showed that 155mm Howitzer 
weapon firing could produce from 178 decibels to 183 decibels 
of noise.  Another Internet article, printed from the Defense 
Technical Information Center, contained an Abstract, which 
stated that the peak sound pressure levels of 155mm Howitzer 
firing "are far in excess of the exposure limits set forth 
in the Army hearing conversion criteria" and therefore 
caused concerns about providing proper hearing protection 
equipment.      

At his May 2008 Travel Board hearing, the veteran testified 
that during his period of active service, he had loud noise 
exposure from operating 155mm Howitzers for a period of 28 
months while stationed in Germany and from being in close 
proximity to at least one blast during training in Texas.  
Hearing Transcript at 3-4, 12-13.  He stated that he did not 
wear hearing protection during service, and that he had 
ringing in the ears since that time.  Hearing Transcript at 
5, 7, 9, 11.  He conveyed a similar account in his October 
2006 statement.  The veteran also indicated that he had 
little or no post-service loud noise exposure, except for 
some hunting.  Hearing Transcript at 11.  While he stated 
that after his service discharge he worked as a pilot, he 
noted that he always wore hearing protection when flying.  
Hearing Transcript at 12.

b. Discussion
The Board determines that the evidence weighs against the 
veteran's claims.  As noted above, the veteran's service 
medical records are negative of any complaints of, treatment 
for, or diagnosis of hearing loss or tinnitus.  
Significantly, also, is the fact that the veteran's 1962 
Report of Medical Examination for Separation contains a 
normal clinical assessment of the ears and hearing within 
normal limits, without complaints of tinnitus.  The fact that 
the first audiological examination report of record that 
shows hearing loss is dated March 1983, more than 20 years 
post-service, also weighs against this claim, as does the 
fact that this record did not document complaints of tinnitus 
at that time.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).  Additionally, the 
only competent medical opinion of record, the November 2007 
audiological examination, weighs against the veteran's 
claims.  The audiologist reviewed the veteran's service 
medical records, took a reported history from the veteran, 
and conducted appropriate testing, but nonetheless found that 
the silence in the service records of a hearing loss disorder 
or findings of tinnitus in addition to the significant 
decades-long lapse in time before the first appearance of the 
veteran's hearing maladies was determinative of no service-
hearing disorder nexus.  Although the audiologist did not use 
the "as likely as not" language typically found in VA 
examination reports, she clearly conveyed her unfavorable 
impressions as to any claimed relationship between the 
veteran's current hearing loss and tinnitus, and his period 
of active service.  

The Board acknowledges the veteran's assertion that he first 
noticed tinnitus during service, as well as J.J.S.'s 
corroborative statement in this regard, which could weigh in 
favor of this claim.  Notwithstanding these statements, 
however, the Board finds more probative the audiologist's 
medical opinion that tinnitus "most often does not persist, 
particularly in the absence of any affect of noise on 
threshold levels," a conclusion that she reached after 
reviewing the veteran's claims file and taking his reported 
history.  The Board also finds more probative the fact that 
the veteran did not indicate that he experienced any trouble 
with tinnitus or hearing loss on his 1962 Report of Medical 
History, a form that he completed contemporaneously with his 
separation from service.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (discussing how the Board may properly afford 
contemporaneous evidence greater probative value than 
subsequent reported history provided by a claimant).   

Similarly, the Board recognizes that the veteran has 
attempted to support his claims by offering information from 
the Internet, which describes the noise levels produced by 
the machines and weapons that the veteran used during his 
period of active service.  Assuming that this information 
qualifies as a "medical" article or treatise, the Board 
acknowledges that such articles or treatises "can provide 
important support when combined with an opinion of a medical 
professional."  Mattern v. West, 12 Vet. App. 222, 228 
(1999); accord Sacks v. West, 11 Vet. App. 314, 317 (1998).  
However, such treatise evidence must discuss relationships 
with a degree of certainty so as to demonstrate, under the 
facts of a specific case, at least a "plausible causality," 
based upon objective facts, rather than on an unsubstantiated 
lay medical opinion.  Sacks, 11 Vet. App. at 316-17; accord 
Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) 
(recognizing that "[medical] treatise evidence must 'not 
simply provide speculative generic statements not relevant to 
the veteran's claim'") (quoting Wallin v. West, 11 Vet. App. 
509, 513-14 (1998)); see also Mattern v. West, 12 Vet. App. 
222, 228 (1999); Wallin, 11 Vet. App. at 513-14.  In this 
case, however, the text evidence submitted by the veteran is 
not accompanied by any supportive medical opinion from a 
medical professional.  Additionally, this information is 
generic in nature, and it fails to demonstrate a relationship 
between this veteran's hearing impairments and his period of 
active duty.  See Timberlake, 14 Vet. App. at 130.  For these 
reasons, the Board must find that the Internet evidence 
submitted by the veteran does not contain the level of 
specificity to constitute competent evidence of a claimed 
medical nexus between this veteran's service and hearing loss 
or tinnitus.  Sacks, 11 Vet. App. at 317 (citing Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  Overall, the evidence of 
record weighs against the veteran's service connection claims 
for bilateral hearing loss and tinnitus, and therefore the 
claims are denied.            


IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection is not warranted .  As the evidence preponderates 
against the claims, the benefit of the doubt doctrine does 
not apply to the instant case.  38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert, 1 Vet. App. at 56.  



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


